DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that Applicant’s preliminary amendment filed 3/20/2020 fails to comply with 37 CRF 1.121 since status identifier of “New” are missing for new claims 43-86. In the interest in not delaying prosecution for this application the Examiner is not submitting a Notice of Non-Compliant Amendment, Form PTOL-324. However, further non-compliance with 37 CRF 1.121 by the Applicant will result in an issuance of form PTOL-324.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 43 is/are objected to because of the following informalities:  change “the downlink transmission” in line 4 to “the transmission” and “the channel” in line 5 to “the downlink channel” and “the interference power level” in line 10 to “the measured power level of any detected interference” and “the offset” in line 12 to “the transmission format offset”.  Appropriate correction is required.
Claim(s) 45 is/are objected to because of the following informalities:  indicate what MIMO stands for and suggested to change “Scheme” in line 2 to “Scheme (MCS)” since there is capitalization in Modulation and Coding Scheme.  Appropriate correction is required.
Claim(s) 47 is/are objected to because of the following informalities:  indicate what OFDM, LTE and IEEE stands for.  Appropriate correction is required.
Claim(s) 49 is/are objected to because of the following informalities:  change “the interference power level” in line 2 to “the measured power level of any detected interference”.  Appropriate correction is required.
Claim(s) 51 is/are objected to because of the following informalities:  change “the interference power level” in line 2 to “the measured power level of any detected interference”.  Appropriate correction is required.
Claim(s) 53 is/are objected to because of the following informalities:  change “the offset” in lines 2-3 to “the transmission format offset” and “offset” in line 4 to “transmission format offset”.  Appropriate correction is required.
Claim(s) 57 is/are objected to because of the following informalities:  change “the i-th” in line 5 to “i-th” and “the power” in line 6 to “a power” and “the x-th” in line 6 to “x-th” and “the length” in line 7 to “a length”.  Appropriate correction is required.
Claim(s) 59 is/are objected to because of the following informalities:  it is suggested to change “if” in line 4 to “when” and change “the interference power level” in line 4 to “the measured power level of any detected interference” and “the downlink transmission” in line 5 to “the transmission”.  Appropriate correction is required.
Claim(s) 61 is/are objected to because of the following informalities:  it is suggested to change “the absolute” in line 2 to “an absolute” and change “the offset” in line 2 to “the transmission format offset” and “if” in line 2 to “when”.  Appropriate correction is required.
Claim(s) 62 is/are objected to because of the following informalities:  it is suggested to change “the absolute” in line 2 to “an absolute” and change “the offset” in line 2 to “the transmission format offset” and “if” in line 2 to “when”.  Appropriate correction is required.
Claim(s) 63 is/are objected to because of the following informalities:  it is suggested to change “the absolute” in line 4 to “an absolute” and change “the offset” in line 4 to “the transmission format offset” and “if” in line 4 to “when”.  Appropriate correction is required.
Claim(s) 65 is/are objected to because of the following informalities:  change “the antenna” in line 4 to “the one or more antennas” and “operative to” in line 5 to “configured to:” and “the downlink transmission” in line 8 to “the transmission” and “the channel” in line 9 to “the downlink channel” and “measure)” in line 11 to “measure” and “the interference power level” in line 14 to “the measured power level of any detected interference” and “the offset” in line 16 to “the transmission format offset”.  Appropriate correction is required.
Claim(s) 66 is/are objected to because of the following informalities:  change “operative” in line 1 to “configured”.  Appropriate correction is required.
Claim(s) 67 is/are objected to because of the following informalities:  indicate what MIMO stands for and suggested to change “Scheme” in line 2 to “Scheme (MCS)” since there is capitalization in Modulation and Coding Scheme.  Appropriate correction is required.
Claim(s) 68 is/are objected to because of the following informalities:  change “operative” in line 1 to “configured”.  Appropriate correction is required.
Claim(s) 69 is/are objected to because of the following informalities:  indicate what OFDM, LTE and Wi-Fi stands for and change “operative” in line 1 to “configured”.  Appropriate correction is required.
Claim(s) 70 is/are objected to because of the following informalities:  change “operative” in line 1 to “configured”.  Appropriate correction is required.
Claim(s) 71 is/are objected to because of the following informalities:  change “the interference power level” in line 2 to “the measured power level of any detected interference”.  Appropriate correction is required.
Claim(s) 73 is/are objected to because of the following informalities:  change “operative” in line 1 to “configured” and “the interference power level” in line 2 to “the measured power level of any detected interference”.  Appropriate correction is required.
Claim(s) 75 is/are objected to because of the following informalities:  change “operative” in line 1 to “configured”.  Appropriate correction is required.
Claim(s) 79 is/are objected to because of the following informalities:  change “the i-th” in line 5 to “i-th” and “the power” in line 6 to “a power” and “the x-th” in line 6 to “x-th” and “the length” in line 7 to “a length”.  Appropriate correction is required.
Claim(s) 81 is/are objected to because of the following informalities:  it is suggested to change “if” in line 4 to “when” and change “the interference power level” in line 4 to “the measured power level of any detected interference” and “the downlink transmission” in line 5 to “the transmission”.  Appropriate correction is required.
Claim(s) 82 is/are objected to because of the following informalities:  change “operative” in line 1 to “configured”.  Appropriate correction is required.
Claim(s) 83 is/are objected to because of the following informalities:  it is suggested to change “the absolute” in line 2 to “an absolute” and change “operative” in line 1 to “configured” and “the offset” in lines 2-3 to “the transmission format offset” and “if” in line 3 to “when”.  Appropriate correction is required.
Claim(s) 84 is/are objected to because of the following informalities:  it is suggested to change “the absolute” in line 2 to “an absolute” and change “operative” in line 1 to “configured” and “the offset” in lines 2-3 to “the transmission format offset” and “if” in line 3 to “when”.  Appropriate correction is required.
Claim(s) 85 is/are objected to because of the following informalities:  it is suggested to change “the absolute” in line 4 to “an absolute” and change “operative” in line 1 to “configured” and “the offset” in line 4 to “the transmission format offset” and “if” in line 4 to “when”.  Appropriate correction is required.
Claim(s) 86 is/are objected to because of the following informalities:  change “operative” in line 1 to “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 43-86 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “the source of interference” in lines 8 and 11.  There is insufficient antecedent basis for these limitations in the claim. Examiner will interpret the “interference” to find antecedent basis in a detected interference in “any detected interference” and the Examiner interprets “any detected interference” to positively recite having at least one detected interference. Claims 44-64 fails to resolve the deficiency of claim 43 and are thus rejected under similar rationale.
Claim 46 recites the limitation “the source of interference” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “the source of interference” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation “the source of interference” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 49, it is unclear why there is “each source” when claim 43 recite a single “source of interference”. The term “each” is used when there is a plurality of something. Claims 50 and 52 fails to resolve the deficiency of claim 49 and are thus rejected under similar rationale.
Claim 49 recites the limitation "the transmission format offset for each source of interference" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 50 and 52 fails to resolve the deficiency of claim 49 and are thus rejected under similar rationale.
Regarding claim 50, it is unclear why there is “each continuous function” when claim 43 recite a single “source of interference” and claim 49 recite “each source” and thus a single continuous function implicitly recited in claim 49. The term “each” is used when there is a 
Claim 50 recites the limitation “the source of interference” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 52 fails to resolve the deficiency of claim 50 and is thus rejected under similar rationale.
Claim 51 recites the limitations “the interference power level” in lines 2 and 4 and “the interference” in lines 5 and 9.  There is insufficient antecedent basis for these limitations in the claim. Claim 52 fails to resolve the deficiency of claim 52 and is thus rejected under similar rationale.
Regarding claim 52, it is unclear why there is “each source” when claim 43 recite a single “source of interference”. The term “each” is used when there is a plurality of something.
Claim 52 recites the limitations "the unique characteristic interference power for each source of interference" in lines 1-2 and “the source of interference” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 53 recites the limitation “the interference” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 54-58 fails to resolve the deficiency of claim 53 and are thus rejected under similar rationale.
Claim 60 recites the limitations "the UE-measured interference" in line 5 and “the base station measured interference” in line 5.  There is insufficient antecedent basis for these limitations in the claim. Claims 61-64 fails to resolve the deficiency of claim 60 and are thus rejected under similar rationale.
Claim 61 recites the limitations "the UE-measured interference" in lines 2-3 and “the base station measured interference” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 62 recites the limitations "the UE-measured interference" in lines 2-3 and “the base station measured interference” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 62, the term "similar " is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “pattern of intermittent interference” has been rendered indefinite by the use of “similar”. 
Claim 63 recites the limitations “the interference” in line 3 and “the source of interference” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim. Claim 64 fails to resolve the deficiency of claim 63 and is thus rejected under similar rationale.
Claim 65 recites the limitation “the source of interference” in lines 12 and 15.  There is insufficient antecedent basis for these limitations in the claim. Examiner will interpret the “interference” to find antecedent basis in a detected interference in “any detected interference” and the Examiner interprets “any detected interference” to positively recite having at least one detected interference. Claims 66-86 fails to resolve the deficiency of claim 65 and are thus rejected under similar rationale.
Claim 68 recites the limitation “the source of interference” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 69 recites the limitation “the source of interference” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 70 recites the limitation “the source of interference” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 71, it is unclear why there is “each source” when claim 65 recite a single “source of interference”. The term “each” is used when there is a plurality of something. Claim 72 fails to resolve the deficiency of claim 71 and is thus rejected under similar rationale.
Claim 71 recites the limitation "the transmission format offset for each source of interference" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 72 fails to resolve the deficiency of claim 71 and is thus rejected under similar rationale.
Regarding claim 72, it is unclear why there is “each continuous function” when claim 65 recite a single “source of interference” and claim 71 recite “each source” and thus a single continuous function implicitly recited in claim 71. The term “each” is used when there is a plurality of something. 
Claim 72 recites the limitation “the source of interference” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 73 recites the limitations “the interference power level” in lines 2-3 and 5 and “the interference” in lines 6 and 10.  There is insufficient antecedent basis for these limitations in the claim. Claim 74 fails to resolve the deficiency of claim 73 and is thus rejected under similar rationale.
Regarding claim 74, it is unclear why there is “each source” when claim 65 recite a single “source of interference”. The term “each” is used when there is a plurality of something.
Claim 74 recites the limitations "the unique characteristic interference power for each source of interference" in lines 1-2 and “the source of interference” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 75 recites the limitations “the interference” in line 2 and “the first, second, or third category” in line 2.  There is insufficient antecedent basis for these limitations in the claim. Claims 76-80 fails to resolve the deficiency of claim 75 and are thus rejected under similar rationale.
Claim 82 recites the limitations "the UE-measured interference" in line 5 and “the base station measured interference” in line 5.  There is insufficient antecedent basis for these limitations in the claim. Claims 83-86 fails to resolve the deficiency of claim 82 and are thus rejected under similar rationale.
Claim 83 recites the limitations "the UE-measured interference" in line 3 and “the base station measured interference” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 84 recites the limitations "the UE-measured interference" in line 3 and “the base station measured interference” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 84, the term "similar " is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “pattern of intermittent interference” has been rendered indefinite by the use of “similar”. 
Claim 85 recites the limitations “the interference” in line 3 and “the source of interference” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claim(s) 43 and 65 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim(s) 44-64 and 66-86 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record that teaches claim 43 is U.S. Patent 10,237,879 by Kim et al. which discloses determining an interfering source, estimating an interference level and applying a MCS offset to an MCS for a UE. However, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “A method of operating a base station of a wireless cellular communication system in unlicensed spectrum, comprising: preparing data for a transmission over a downlink channel to a User Equipment (UE); determining an initial transmission format for the downlink transmission in response to channel state information about the channel; monitoring the downlink channel for interference; measuring a power level of any detected interference; estimating the source of interference as a wireless cellular communication network transmission or a wireless local area network (WLAN) transmission; calculating a transmission format offset in response to the interference power level and the source of interference; adjusting the initial transmission format by the offset; and transmitting the data over the downlink channel using the adjusted transmission format” (emphasis added) of claim 43 and similarly for claim 65.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0085410 by Lin et al. discloses determining an initial MCS based on CSI of a channel and adjusting the MCS by a MCS offset (see at least ¶ 37).
CN 102724016 discloses a base station calculating an initial MCS value based on CQI, calculating a correction value and determines a final MCS according to the initial MCS and the correction value (see attached translated abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER P CHAU/Primary Examiner, Art Unit 2476